DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4-27-2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  Therefore the office action was made final.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-23-2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of a battery comprising a positive active material comprising Lix1Coy1M1-y1O2-z1Qz1 where M= Mg, Zr and Ti, Q = F, x1 = 1.05, y1=0.98 and z1=0.1 and an electrolyte comprising additive a comprising Formula I-I where R1 equals R2 because R3 equals R4 equals hydrogen, specifically the 2nd compound cited in claim 5 [1, 1-diethylcyano)pyrimidine; an additive B comprising LiBF4 cited in claim 7 and an additive C cited in claim 8 in the reply filed on  is acknowledged.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 5 is rejected because the first three rows of each of the compounds should each be labeled as Formula I-1 (1-14).           Claim 5 is rejected because the middle 3 rows of each of the compounds should each be labeled as Formula I-2 (1-9).           Claim 5 is rejected because the last 3 rows of each of the compounds should each be labeled as Formula I-3 (1-9).           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0064578) in view of Ge et al. (CN 104393330, abstract)< a < 1; 0 < b < 0.5 where A= Co and B = Al, Co, Mg, etc. Kang et al. teaches on page 8, [0112], that the lithium salt can comprise LiBF4, LiPF6, LiN(SO2CF3)2, etc. in an amount of 0.1-2.0 M.  Kang et al. teaches in [0101-0104], that fluoroethylene carbonate can be present in an amount of 1-30 percent by volume and teaches in [0115-0116], that additives such as vinylene carbonate (VC) or propane sultone (PS) can be used in an amount of 0.01-10 wt% based on the total weight of the nonaqueous solvent.
           Kang et al. does not teach that the positive electrode active material comprising Lix1Coy1M1-y1O2-z1Qz1 where 0.8 < y1 <1.0 and M is selected from the group consisting of Al, Ti, Zr, Y and Mg comprising a mixture of large particles and small particles where the average particle size D50 of the large particles is 10-17 µm an average particle size D50 of the small particles is 2-7 µm. 
           Ge et al. teaches in the abstract a lithium ion battery with a high-power and long service life. The battery comprises a positive electrode comprising a positive active material, a negative electrode, a separator and an electrolyte solution with the grain diameters of the active material of the positive electrode active material comprising D5 from 3-6 µm; D50 from 7.5-13 µm and D95 from 22-26 µm.  Ge et al. teaches that the electrolyte solution contains 0.2-5% of LiBF4 [also teaching adding additive B, LiBF4 in an amount of 0.1-5%], at least 20% of linear carbonic ester ethyl methyl carbonate                                                        Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727